Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

)
In re Motion to Quash ) Case No.
)

Non-party National Pork Producers Council’s

Motion to Quash Subpoena

The Humane Society of the United States (“HSUS”) and another entity are engaged in
federal litigation in North Carolina With 'l`he Hanor Company of Wisconsin, LLC (“Hanor”). See
HSUS and Sound Rivers v. T he Hanor Co. of Wisc., -LLC, NO. 4:15-CV-00'109 (E.D.N.C.). This
miscellaneous action arises out of a Rule 45 subpoena (the “Subpoena,” a true and correct copy
of Which is attached as Exhibit A) that HSUS served_defectively_on non-party National Pork
Producers Council (“NPPC”). HSUS seeks documents and communications that HSUS alleges
NPPC may have had With HSUS’s opposing party in the Lawsuit, Hanor, but does not say that
those documents are unavailable from Hanor such that non-party NPPC should be burdened With
a _Rule 45 subpoena. On top of seeking information from a non-party that should be sought
directly from a party, the Subpoena is overly broad, unduly burdensome, and calls for the
production of privileged information.

Accordingly, NPPC now brings this motion for an order under Fed. R. Civ. P.
26(c)(l)(A)(order “forbidding the disclosure or discovery”), 45(d)(l)(order enforcing party’s
responsibility to avoid undue burden or expense on 'non-party), and 45(d)(3)(order quashing
subpoena), for an order quashing the Subpoena and awarding NPP¢ its costs and expenses,

including attorneys’ fees, associated With bringing this Motion.

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 2 of 13

I. Background.

a. The National Pork Producers Council and its history with HSUS.

The National Pork Producers Council, which “consists of 42 affiliated state associations,
is the global voice for the pork industry.” See What is NPPC, www.nppc.org. As it relates to this
miscellaneous action, NPPC works with pork producers and state associations to respond to
litigation threatened against them by entities such as HSUS. See Exhibit B, Declaration of
Michael Formica (“Formica Decl.”) at 1111 5-6. <

HSUS has a history of harassing NPPC and its members. Id. 11 ll. For example, HSUS
periodically posts the phone number for NPPC on its social media. Each time that HSUS does
this, NPPC’s offices are flooded with phone calls_sometimes including bomb threats_and
NPPC is forced to shut down its phone system. Id. This Subpoena is just the latest example of
HSUS targeting NPPC and forcing it to expend resources unnecessarily.

b. NPPC negotiates consent agreements on behalf of the pork industry.

HSUS’s lawsuit concerns Hanor’s alleged failure “to provide mandatory emergency
release notifications to state and local authorities of releases of the hazardous substance ammonia
from a company-owned concentrated animal feeding operation (CAFO), located just outside of
Rocky Mount, North Carolina.” Complaint11 l, HSUS and Sound Rivers v. T he Hanor Co. of
Wisc., LLC, No. 4:lS-CV-00109 (E.D.N.C. July l, 2015). HSUS alleges that “Hanor entered
into an administrative consent agreement with the U.S. Environmental Protection Agency (EPA)
that purported to evaluate air pollution from CAFO.” Id. at 11 8. HSUS. alleges further that “[i]n
early 2005, after a multi-year drafting process with representatives from the CAFO industry_
including NPPC_the EPA published a notice in the Federal Register that it was taking public

comment on an administrative consent agreement and final order, referred to as the ‘Air Consent

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 3 of 13

Agreement’ or ‘Agreement.’i’ Id. at 11 65 (citing Animal Feeding Operations Consent Agreement
and Final Order, 70 Fed. Reg. 4958 (Jan. 31, 20015)).

HSUS also alleged`that “[o]n July 10, 2012, HSUS, on behalf of its affiliated members,
provided detailed notice pursuant to the citizen suit provisions of ECPRA, 42 U.S.C. §§ 1046, of
the violations [alleged in the North Carolina lawsuit] and of its intent to file a civil lawsuit
against Hanor in the event the alleged violations continued at the end of sixty days.” Id. at 11 13.

Immediately after HSUS sent the notice letters described in paragraph 13 of its
Complaint, and in direct response to HSUS’s having done so, NPPC entered into a written
Common Interest Litigation Agreement (“Common Interest Agreement”) with Hanor and other
non-parties. The Common Interest Agreement sought to protect privileged communications
related to anticipated litigation. See Formica Decl. 11 6.

c. HSUS subpoenas NPPC’s documents and communications with Hanor.

On October 11, 2018, a Federal Express package addressed to Nick Giordano was
delivered the offices of non-party NPPC. Mr. Giordano, an attorney for NPPC who was traveling
internationally at the time, did not sign for the package. NPPC’s receptionist did; she put the
package on Mr. Giordano’s desk. When he opened it after returning to the office on October 18,
he found a letter addressed to a “Mr. Elkins” (there is no “Mr. Elkins” employed by or associated
with NPPC) and the Subpoena, which purported to require NPPC to hand over documents four

days later (at “09;00 AM”) to HSUS.1

 

1 Service of the Subpoena was deficient because it failed to comply with Fed. R. Civ. P. 45(b)(l), which requires
service “of a subpoena by delivering a copy to the named person.” (emphasis added). Service by F ederal Express is
not “delivering a copy to the named person,” and delivery of a F ederal Express envelope to someone other than its
intended recipient_here, NPPC’s receptionist, as opposed to Mr. Giordano himself_is insufficient See, e.gl,
McClendon v. Dougherty, 2011 WL 4971847, at *3 (W.D. Pa. Oct. 19, 2011); e-Merging Market Techs., LLC v.
ELKAuto. Components, 2011 WL 3440470, at *2 (E.D. Mich. Aug. 8, 2011); State Farm Mut. Auto Ins. Co. v.
Physicians Injurjy Care Center, Inc., 2008 WL 11342610, at *3 (M.D. Fla. Apr. 15, 2008)(“State Farm’s service [of
a subpoena] on the receptionist and records custodian was not sufficient.”).

3

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 4 of 13

HSUS’s Subpoena seeks non-party NPPC’s documents and communications with Hanor
(HSUS’s opposing party). The Subpoena includes three document requests:

1. ‘ALL DOCUMENTS RELATING to [Hanor’s] FACILITY during THE RELEVANT

TIME PERIOD [July 1, 2010 to the present], including but not limited to ANY
requested, provided, or offered payments, legal assistance, or assistance of any kind
RELATING to [Hanor’s] FACILITY.

2. ALL DOCUMENTS RELATING to any requested, provided, or offered payments,
legal assistance, or assistance of ANY kind to [Hanor] during THE RELEVANT
TIME PERIOD.

3. ALL DOCUMENTS RELATED to the meeting scheduled on August 29, 2012
concerning Plaintiff HSUS’s 2012 Notice of Intent to Sue letter with EPA employees
or agents including Timothy J. Sullivan, and representatives of NPPC and [Hanor].
This includes ALL DOCUMENTS generated before or after such meeting which
RELATE directly or indirectly to the meetings’ [sic] discussions

II. The Subpoena should be quashed.

The Subpoena should be quashed so as to shield non-party NPPC from the burdens of
compliance because (a) the Subpoena seeks information from a non-party that should be sought
from a party; (b) it seeks privileged or protected information; and (c) it is overly broad and
unduly burdensome, and HSUS has done nothing to minimize that burden.

Parties and attorneys who issue Rule 45 subpoenas “must take reasonable steps to avoid
imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P.
45(d)(1). This Rule has teeth; “[t]he court for the district where compliance is required must
enforce this duty and impose an appropriate sanction_which may include lost earnings and
reasonable attorney’s fees_on a party or attorney who fails to comply.” Id. (emphasis added).

Courts “mus ” “quash or modify a subpoena that ..'. fails to allow a reasonable time to
comply, that “requires disclosure of privileged or other protected matter, if no exception or

waiver applies,” or that “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A).

Each condition is met here.

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 5 of 13

Rule 45 subpoenas are “subject to the relevance requirements of Rule 26(b)(1).” York
Grp., Inc. v. Pontone, 2011 WL 13136189, at *1 (W.D. Pa. Nov. 15, 2011)(citation omitted).”
“Accordingly, the subpoenaing party may only seek ‘discovery regarding any nonprivilegea'
material that is relevant to any party’s claim or defense and proportional to the needs of the
case.” Siroky v. Allegheny Cty., 2018 WL 1465759, at *2 WV.D. Pa. Mar. 26, 2018)(emphasis
added). Those common principles are oRen repeated by this Court. See, `e.g. , BuzzFeea', Inc. v.
U.S. Dep ’t of Justice, 318 F. Supp. 3d 347 (D.D.C. 2018); Sourgoutsis v. U.S. Capitoi Police,
323 F.R.D. 100, 105 (D.D.C. 2017); Brieterman v. U.S. Capitol Police, 323 F.R.D. 36, 42
(D.D.C. 2017); In re Subpoena to Gola'berg, 693 F. Supp. 2d 81, 83 (D.D.C. 2010).

a. The Subpoena seeks documents from a non-party that should be sought from
HSUS’s opposing party, particularly because they include documents that
are communications between NPPC and HSUS’s opposing party.

Subpoena requests 1 and 2 seek NPPC’s communications and documents with Hanor,
and request 3 seeks documents from a meeting at which Hanor supposedly was present. These
requests are facially objectionable, because there is no indication that these documents and
communications are unavailable from Hanor. Courts have quashed subpoenas, or refused to
enforce motions to compel them, in such circumstances See, e.g., Tex. Util. Co. v. Santa Fe
Indus., Inc., 1987 WL 11993, at *1 (D.D.C. May 26, 1987). There, the plaintiff to litigation in
New Mexico subpoenaed communications the defendant had had with a non-party, without first
seeking the communications from the defendant itself. The court held that the plaintiffs “failure
to seek discovery of these documents from the defendant raises an issue of relevancy and raises a
question as to the plaintiff s choice of forum in which to pursue this dispute. The Court will not

permit the plaintiff to circumvent the discovery rulings and procedures of the New Mexico court

by attempting to obtain the contested documents from” the non-party.” Ia'.

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 6 of 13

There are numerous similar cases. See, e.g., WM High Yield v. 0 ’Hanlon, 460 F. Supp.
2d 891, 896 (S.D. Ind. 2006) (quashing subpoena, in part, because issuing party did not “contend
or attempt to show that it ha[d] been unable to obtain [the requested] information from those
parties to the underlying litigation.”); Lakeview Pharm. of Racine, Inc. v. Catamaran Co)p.,
2017 WL 4310221, at *7-8 (M.D. Pa. Sept. 28, 2017)(quashing subpoena, in part because the
issuer (the plaintiff) had “failed to provide a reason this information must be obtained from third
parties, as opposed to [from the defendant] directly.”). The court in Laker>iew agreed with one of
the subpoenaed third parties, which objected that: “since Catamaran is a party to the lawsuit, you
[Lakeview] can obtain the requested information from Catamaran through the normal course of~
discovery.” Id. at *10 (citation omitted). See also Earthy, LLC v. BB&HC, LLC, 2017 WL
4512761, at *3 (N.D. lll. Oct. 10, 2017)(quashing subpoena, in part because issuer “could have
sought the requested information from sources other than [subpoenaed non-party], such as from
[a party to the underlying lawsuit].”)(emphasis in original); Heckler & Koch, Inc. v. German
Sport Guns GmbH, 2014 WL 12756174, at *2 (S.D. lnd. Sept. 12, 2014)(quashing subpoenas
where burden on non-parties “far outweigh[ed]” benth to party “given the sweeping nature of
the requests and Defendants’ failure to demonstrate that the requested information is unavailable
from other sources.”); Moon v. SCP Pool Corp., 232 F.R.D. 633, 638 (C.D. Cal. 2005)(issuer’s
failure to demonstrate that it had tried to obtain documents from party before issuing subpoena to
non-party weighed in court’s determination that requests were an undue burden).

ln Moon, the court held that because the subpoena’s “requests all pertain[ed] to
defendant, who is aparty,” the plaintiff (who had issued the subpoena) could “more easily and
inexpensiver obtain the documents f`rom” the defendant than the non-party. 232 F.R.D. at 638

(citations omitted). Because the plaintiff in Moon did not show that it had “attempted to obtain

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 7 of 13

these documents from defendant,” the court found that “requiring [the] nonparty to produce
these documents is an undue burden on [the] nonparty[.]” Id. So too here.

b. The Subpoena seeks documents that are protected by the attorney-client
privilege, the work-product doctrine, the joint-defense privilege, and/or the
common-interest privilege.

Under Rule 26(b)(1), privileged information is not subject to discovery. As discussed
above, NPPC has a Common Interest Agreement with Hanor that deals specifically with the
subject-matter of HSUS’s litigation against Hanor, and is intended to enable NPPC and Hanor to
cooperate in the defense of that and related litigation. See Formica Decl. at 11 6. As such,
communications among Hanor, NPPC, and their respective attorneys in furtherance of their joint
interests are shielded from discovery. “The joint defense privilege, often referred to as the
common interest rule, is an extension of the attorney-client privilege that protects from forced
disclosure [of] communications between two or more parties and/or their respective counsel if
they are participating in a joint defense agreement.” U.S. v. Hsia, 81 F. Supp. 2d 7, 16 (D.D.C.
2000)(citation omitted). “It permits a client to disclose information to her attorney in the
presence of joint parties and their counsel without waiving the attorney-client privilege and is
intended to preclude joint parties and their attorneys from disclosing confidential information
learned as a consequence of the joint defense without permission.” Id. (citation omitted). “A
disclosure in confidence of attorney-client information to a third party to the attorney-client
relationship will not waive the attorney-client privilege where the communicants share the same
legal interest in the subject matter of the litigation.” Id.

A species of the joint-defense privilege may even have motivated this Court’s holding in
Santa Fe. There, the Court noted that that “the information that plaintiffs [sought] to obtain

indirectly from defendants was disclosed to [a third party] in confidence.” 1987 WL 11993, at

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 8 of 13

* l. Citing a seminal joint-defense case from the Ninth Circuit, the Court wrote that a “disclosure
in confidence of attorney-client information to a third party to the attorney-client relationship
will not waive the attorney-client privilege where the communicants share the same legal interest
in the subject matter of the litigation.” Id. (citing, inter alia, Continental 0il Co. v. U.S., 330
F.2d 347, 350 (9th Cir. 1964)). l

Subpoena request 3 is the most obvious example of joint-defense-protected materials
That request seeks information relating to a meeting supposedly among NPPC, Hanor, and the
EPA “conceming Plaintiff HSUS’ 2012 Notice of Intent to Sue letter[.]” Though
communications with EPA are not themselves privileged,2 the request makes clear that it
includes “ALL DOCUMENTS generated before or after such meeting which RELATE directly
or indirectly to the meetings’ [sic] discussions.” Such documents if they exist, would be subject
to the joint-defense privilege. Request 3, on its face, is not limited to documents actually
exchanged at such a meeting, but also includes privileged documents created to prepare for
(“before such meeting”) and react to (“after such meeting”) the discussions Thus, even
assuming that documents remain more than six years after a meeting that does not appear on
anyone’s calendar, Decl. of M. Formica at 11 10, such documents would be privileged and
therefore shielded from discovery pursuant to Fed. R. Civ. P. 26(b)(1).

That leaves documents actually exchanged at such a meeting. With respect to these sorts
of documents, “[t]here exists a strong public interest in favor of secrecy of matters discussed by
parties during settlement negotiations . .. In order for settlement talks to be effective, parties must
feel uninhibited in their communications Parties are unlikely to propose the types of

compromises that most effectively lead to settlement unless they are confident that their

 

2 As discussed below, however, they are protected under F ederal Rule of Evidence 408, and as such are immune
from third-party discovery.

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 9 of 13

proposed solutions cannot be used on cross examination, under the ruse of ‘impeachment
evidence,’ by some future third party.” Goodyear Tire & Rubber Co. v. Chiles Power Supply,
Inc., 332 F.3d 976, 980 (6th Cir. 2003). “'[he settlement privilege is also necessary because
permitting third-party discovery of negotiation communications would lead to other undesirable
results.” Id. at 982 (emphasis added).3

Subpoena requests 1 and 2 also call for joint-defense-privileged information Request 1
seeks “ALL DOCUMENTS RELATING T 0 [Hanor’s] FACILITY,” while Request 2 seeks
documents relating to “any requested, provided, or offered payments, legal assistance, or
assistance of ANY kind to” Hanor. HSUS’s lawsuit alleges that Hanor violated the EPCRA by
failing to provide notice of “releases of the hazardous substance ammonia from a company-
owned concentrated animal feeding operation (CAFO), located just outside of Rocky Mount,
North Carolina.” See Compl. 11 1; Formica Decl. 11 6. Indeed, HSUS’s subpoena defines “facility”
to mean “the confined swine operation in Edgecombe County located at 6717 NC 97W,
Battleboro, NC 27809.” As this screen shot from Google maps shows, that “facility” is “located

just outside of Rocky Mount, North Carolina.” Compl. 11 1:

 

  
   

@ ’ `u` //; t \`1\ .
. j 1 /"f ‘ ~' -T Wrenda|e
t j tall
ercenterQ t j j § ‘
:"” -" l , ". t t §§ \
- . ` t ' " . l\ ' §§”» 6717 North Carolina 97
, l f_/ am 1 50 . ’
. l \ »
p. W~”‘”’”*o a 1 '
I,Eal’kag 6

44 lt , 1 § ' ‘ \'\ wl , \

§ \ - \ y 7‘

é¢ \\ jr f ¢"é/ ‘A»\ f 1 l` '[ `
11 § Rocky Mount 1 ` '" " »1°` "
l

"“§~;

,;\ g ' l v WN m `r` \\

 

 

 

 

3 NPPC is aware that this Court in In re Subpoena Issued to CFTC declined to follow the Sixth Circuit’s lead in
Goodyear by, as the Court put it, “defin[ing] new privileges in discovery[.]” 370 F. Supp. 2d 201, 207 (D.D.C.
2005). This Court, however, is unlikely to be faced with the decision whether to “define” a new privilege, because as
discussed above, NPPC does not believe that any documents that actually were exchanged in the course of an
August 2012 settlement discussion still exist (if they ever existed in the first place). See Formica Decl. at 11 10.

9

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 10 of 13

To the extent that HSUS may seek these documents from NPPC at all, given its failure to show
their unavailability from Hanor, they are shielded from discovery by the joint-defense privilege
evidenced by NPPC’s Common Interest Agreement with Hanor and others, and should be
quashed for that reason.

The analysis could end here, but the requested documents also are protected work
product. HSUS alleges that “Hanor entered into an administrative consent agreement with the
U.S. Environmental Protection Agency (EPA) that purported to evaluate air pollution from
CAFO.” Id. at 11 8. HSUS alleges further that “[i]n early 2005, after a multi-year drafting process
with representatives from the CAFO industry_including NPPC_the EPA published a notice in
the Federal Register that it was taking public comment on an administrative consent agreement
and final order, referred to as the ‘Air Consent Agreement’ or ‘Agreement.”’ Id. at 11 65 (citing'
Animal Feeding Operations Consent Agreement and Final Order, 70 Fed. Reg. 4958 (Jan. 31,
20015)). HSUS also alleges that “[o]n July 10, 2012, HSUS, on behalf of its affiliated members,
provided detailed notice pursuant to the citizen suit provisions of ECPRA, 42 U.S.C. §§ 1046, of
the violations [alleged in the North Carolina lawsuit] and of its intent to file a civil lawsuit l
against Hanor [.]” Id. at 11 13.

To the extent that NPPC has documents that are relevant and responsive to the subpoena,
those documents exist because NPPC and Hanor were communicating in furtherance of their
common legal interest in opposition to HSUS’s stated legal position. Formica Decl, 11 6.

c. The Subpoena is overly broad and unduly burdensome.

The drafters of Rule 45 were particularly concerned with protecting non-party subpoena
recipients from undue burden; the word “burden” appears five times in the rule, And, on penalty

of sanctions, parties and attorneys who issue subpoenas “must take reasonable steps to avoid

10

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 11 of 13

imposing undue burden or expense on a person subject to the subpoena.” Fed. R. Civ. P.
45(d)(1). For several reasons, HSUS has not taken those reasonable steps here.

i. The Subpoena includes “Instructions” that require NPPC to
undertake burdens that are not required under the Federal Rules.

The “Instructions” accompanying the Subpoena purport to require NPPC to undertake
burdens that are not required under the Federal Rules. For example, with respect to documents
that are “no longer in existence,” the Instructions purport to require NPPC to explain “what the
disposition of [the documents] was.” When applied to a non-party subpoena covering more than
eight years (the “relevant time period” being defined as “from July 1,. 2010 to the present”), that
instruction is unduly burdensome. Moreover, NPPC does not maintain electronic records for
more than eighteen months See Formica Decl. 11 8. Accordingly, it would be impossible to
explain why each document that might once have existed is “no longer in existence.”

ii. The eight-year “relevant time period” is overly broad and unduly
burdensome. ‘

The eight-year “relevant time period” described in the Subpoena is overly broad and
unduly burdensome. See, e.g., Morrow v. Air Ride Techs., Inc., 2006 WL 559288, at *1 (S.D.
Ind. Mar. 6, 2006)(seven-year period was overly broad); Columbia Asset Recovery Group, LLC
v. Phoenix Processor Ltd. P ’ship, 2014 WL 813796, at *3 (W.D. Wash. Mar. 3, 2014)(denying
motion to compel and quashing non-party subpoena where one request was “so broad that it
would require [the subpoenaed non-party] to turn over virtually all of its financial records” over
a seven-year period); Moon v. SCP Pool Corp., 232 F.R.D. 633, 63 7-38 (C.D. Cal. 2005)(ten-
year period was overly broad). Requiring a non-party to search for and turn over records from an

eight-year period would be unduly burdensome.

ll

Case 1:18-mC-00154-API\/| Document 1 Filed 10/24/18 Page 12 of 13

iii. Requests for “all documents” are overbroad.

Finally, the Subpoena’s requests seek “all documents” relating to given topics Courts
have found that document requests in non-party subpoenas that seek “all documents” are overly
broad and unduly burdensome. See, e.g., Morrow, 2006 WL 559288, at *l (quashing request
seeking “all documents” relating to communications between non-party and one of the parties to
the litigation, over a seven-year period, even though the serving party “offer[ed] to pay all
reasonable costs of compliance with the subpoena[.]”). Pointedly, HSUS has not offered to
reimburse NPPC for the time and expense that compliance with HSUS’s Subpoena would entail.

LCvR7 (m) CERTIFICATION

NPPC’s counsel left a message for counsel for HSUS, explaining the necessity of this
filing and offering to withdraw it if HSUS withdraws its Subpoena, but was not able to determine
whether HSUS opposes the relief sought.

CONCLUSION

For the foregoing reasons, NPPC respectfully requests that the Court quash HSUS’s

Subpoena and award NPPC sanctions-including its attomeys’ fees-pursuant to Federal Rule

of Civil Procedure 45(d)(l).

12

Case 1:18-mc-00154-AP|\/| Document 1 Filed 10/24/18 Page 13 of 13

Respectfully submitted,

 

Lance W. Lange

FAEGRE BAKER D IELS LLP (pro hac vice application forthcoming)

1050 K Street NW, Suite 400 FAEGRE BAKER DANIELS LLP

Washington, DC 20001 801 Grand Ave. #2100

T. 202.312.7029 Des Moines, lA 50309

Sari.Long@FaegreBD.com ' T. 515.248.9000
Lance.Lange@FaegreBD.com

Daniel R. Kelley

(pro hac vice application forthcoming)
FAEGRE BAKER DANIELS LLP

300 N. Meridian St., Suite 2700
Indianapolis, IN 46204

T. 317.237.0300
Daniel.Kelley@FaegreBD.com

Counsel for National Pork Producers Council

Certificate of Service
I certify that on October 19, 2018, I served the foregoing by Federal Express, overnight
delivery, to the following counsel:
J ames L. Connor, II
CALHoUN, BHELLA & SECHREST
4819 Emperor Blvd., Suite 400
Durham, NC 27703

Counsel for the
Humane Society of the United States

§§-g/l 415/her

ong

Counsel for National Pork Producers Council

13

